Title: From George Washington to Horatio Gates, 12 May 1781
From: Washington, George
To: Gates, Horatio


                        Sir

                            Head Quarters New Windsor 12th May 1781
                        
                        Your favor of the 29th of April from Philada was delivered to me on the 9th Instant by Colo. Stewart. That of
                            the 15h of January from Berkely in Virginia reached me in due time. I should be sorry to think that either the public or
                            yourself should have suffered from the unaccountable delay of my letter of the 8th of October—and I should with the
                            greatest readiness set about an enquiry into the causes of it, did it appear practicable to make any discoveries after so
                            much time has elapsed.
                        Your letter of the 24th of April to the president of Congress was, as you have been informed, transmitted to
                            me with the following endorsement by the secretary "Ordered to be transmitted to the Commander in Chief" without any
                            further instructions on the matter. As that letter contained an appeal to Congress and a request that they would
                            themselves proceed upon the Enquiry which they had ordered to be held upon your Conduct, I could only, in answer, advise
                            them of the steps which had been taken to endeavour to bring it in at the southern Army, and with the Reasons which
                            operated against it at the time, and which, I suppose, from the unsettled State of affairs in that quarter, are still
                            likely to exist. I informed them, likewise, that only two modes remained of bringing the matter to an issue in a military
                            way—ordering the enquiry to be held with the southern army immediately and at all events—or taking Depositions there and
                            producing them in Evidence to a Court here.
                        I hope you are assured that nothing has been neglected on my part, which could tend to carry the orders of
                            Congress into Execution. The cause of delay hitherto you are acquainted with. No particular Charges having been lodged
                            with me, I neither had nor have I any to make. The Court, if they do meet, can only proceed upon the Resolve of the 5th of
                            October which directs in general terms—an enquiry into your conduct as Commander of the southern Army.
                        Although I have not the pleasure of being personally acquainted with Major Pinkney, I was no stranger to his
                            character before your warm recommendation of him. I cannot, without infringing a general Rule of Conduct, which has lately
                            been enforced by a Resolve of Congress, give directions for the exchange of any officer out of his turn, but I can, on
                            account of the Major’s peculiar situation, with propriety desire General Greene to interest himself in obtaining his
                            parole—This I will do, the first time I have occasion to write to him. I have the honor to be Sir Your most obt and hble
                            Servt
                        
                            Go: Washington
                        
                    